Citation Nr: 9917651	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-01 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile with special 
adaptive equipment or a certificate for special adaptive 
equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

The veteran has established service-connection for PTSD, 
rated 50 percent disabling; residuals of a gunshot wound of 
the left foot with a fracture of the first metatarsal and 
ankylosis of the left great toe, rated 30 percent disabling; 
left knee impairment (secondary to the service-connected left 
foot disorder), rated 20 percent disabling; and for inferior 
patella tendinitis of the right knee with degenerative joint 
disease (DJD) (secondary to the service-connected left foot 
disorder), rated 20 percent disabling.  There is a combined 
rating of 80 percent and he has been entitled to a permanent 
and total disability rating since July 21, 1989 and a total 
rating based individual unemployability due to service-
connected disabilities from March 5, 1991.  

A June 1987 statement from a private physician indicated that 
the veteran had left foot pain due to service-connected low 
back disability.  A VA Security Prescription Form dated in 
January 1998 states that the veteran has arthritic knees and 
it was recommended that he have hand controls in his car.  
However, the Board observes that the veteran is not service-
connected for disability of the low back or hands.  

At the July 1998 hearing on appeal before a VA Hearing 
Officer, the veteran testified that he has been given 
crutches, a wheel chair, and a scooter by the VA Prosthetic 
Services (pages 1 and 2 of that transcript).  He also 
testified that he had been given the scooter because of 
difficulty using the wheelchair as a result of arthritis and 
gout in his thumbs and hands (for which he is not service-
connected) (page 3 of that transcript).  He further testified 
that he had been advised by the VA Prosthetics Services to 
apply for the benefit he now claims and had received some 
training or instruction in the use of automotive adaptive 
equipment (page 3 of that transcript).  

In the January 1999 Informal Hearing Presentation, the 
veteran's service representative noted that the veteran was 
also claiming entitlement to special monthly compensation for 
loss of use of the lower extremities and alleged that this 
issue was inextricably intertwined with the issue developed 
on appeal.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be accorded an 
orthopedic examination to determine the 
current severity of the service-connected 
disorders of the left foot and each knee.  
All clinical findings should be reported 
in detail, including ranges of motion in 
degrees of flexion and extension and the 
presence or absence of instability of 
each knee, and if present, whether such 
instability is slight, moderate, or 
severe.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

At the conclusion of the examination, the 
examiner should specifically respond to 
the following questions: (a) has the 
service-connected right knee disability 
effected the acts of balance and 
propulsion to the extent that the 
remaining function of the right leg would 
be equally well-served by amputation and 
prosthesis; (b) has the service-connected 
left knee disability effected the acts of 
balance and propulsion to the extent that 
the remaining function of the left leg 
would be equally well-served by 
amputation and prosthesis; and (c) is 
there ankylosis of either knee 
demonstrated on examination, and, if so, 
in what degree of flexion or extension is 
such knee ankylosed; (d) has the service-
connected left foot disability effected 
the acts of balance and propulsion to the 
extent that the remaining function of the 
left foot would be equally well-served by 
amputation and prosthesis; (e) has the 
combined effect of the service-connected 
left knee and left foot disabilities 
effected the acts of balance and 
propulsion to the extent that the 
remaining function of the left leg, at 
some level, would be equally well-served 
by amputation and prosthesis.  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

2.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  

The RO should also adjudicate the claim 
of entitlement to special monthly 
compensation on account of loss of use of 
the lower extremities.  

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

If the claim for special monthly 
compensation on account of loss of use of 
the lower extremities is denied, this 
matter should be addressed in a statement 
of the case.  

The veteran and his representative must 
be, and hereby are, informed that in 
order to perfect an appeal as to any 
"new" issue (i.e., any issue not listed 
on the title page), to include special 
monthly compensation on account of loss 
of use of the lower extremities, a 
Substantive Appeal (VA Form 9) must be 
filed within 60 days of the issuance of 
the statement in order to perfect that 
appeal.  

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


